NO. 07-05-0343-CV



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL C



NOVEMBER 8, 2005



______________________________



KERWIN GIBBS, APPELLANT



V.



ALLSUP’S CONVENIENCE STORES, INC. AND

FEDERATED MUTUAL INSURANCE COMPANY, FEDERATED

INSURANCE AN ASSUMED NAME OF FEDERATED MUTUAL

INSURANCE COMPANY AND/OR FEDERATED SERVICES

INSURANCE COMPANY AND DAWN WILLEFORD, APPELLEES

_________________________________



FROM THE COUNTY COURT AT LAW NO. 3 OF LUBBOCK COUNTY;



NO. 2005-597,010; HONORABLE PAULA LANEHART, JUDGE

_______________________________





Before QUINN, C.J., and REAVIS and HANCOCK, JJ.

MEMORANDUM OPINION

By letter dated October 24, 2005, this Court directed appellant Kerwin Gibbs to pay the required filing fee of $125 by November 3, 2005, before any further action could be taken in this appeal, noting that failure to do so might result in dismissal.  Unless a party is excused from paying a filing fee, the Clerk of this Court is required to collect filing fees set by statute or the Supreme Court when an item is presented for filing.  
See 
Tex. R. App. P. 5 and 12.1(b).  Although the filing of a notice of appeal invokes this Court’s jurisdiction, if a party fails to follow the prescribed rules of appellate procedure, the appeal may be dismissed.  Tex. R. App. P. 25.1(b).  Thus, because the filing fee of $125 remains unpaid, we must dismiss the appeal.

Accordingly, the appeal is dismissed for failure to comply with the Texas Rules of Appellate Procedure and with a notice from the Clerk requiring payment of the filing fee within ten days.  Tex. R. App. P. 42.3(c).



Mackey K. Hancock

    	         Justice







being filed.  The Court notified appellant on May 6, 2003, that the brief was past due and that failure to reasonably explain the reasons therefor by May 16, 2003, could result in dismissal.  That deadline has passed without appellant filing a brief, a motion to extend the deadline, or a response of any sort.  

Accordingly, we dismiss the appeal for want of prosecution.  
See 
Tex. R. App. P. 
38.8(a)(1) and 42.3(b) and (c).



Per Curiam